                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Tamina Brown,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00328-GCM
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 28, 2021 Order.

                                               April 28, 2021
